Citation Nr: 1445184	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-08 147A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder bursitis. 

3. Entitlement to an initial rating in excess of 20 for left shoulder degenerative joint disease. 

4.  Entitlement to an initial rating in excess of 20 percent for left knee laxity.

5.  Entitlement to an initial rating in excess of 10 percent for left knee tendonitis. 

6.  Entitlement to an initial rating in excess of 10 percent for low back strain with intervertebral disc syndrome of the lumbar spine. 

7.  Entitlement to an initial rating in excess of 10 percent for left cubital tunnel syndrome, ulnar neuropathy. 

8.  Entitlement to an initial rating in excess of 10 percent for painful scars, status post left shoulder arthroplasty.

9.  Entitlement to an initial compensable rating for bilateral tinea pedis and onychomycosis.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to December 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012 the Veteran requested a hearing before a Veterans Law Judge, but in May 2014, he withdrew his hearing request. 


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran, through his attorney, withdrew his substantive appeal in signed correspondence received by the Board in May 2014.
CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 20 percent for right shoulder bursitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 20 percent for left shoulder degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 20 percent for left knee laxity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

5.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 10 percent for left knee tendonitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 10 percent for low back strain with intervertebral disc syndrome of the lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

7.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 10 percent for left cubital tunnel syndrome, ulnar neuropathy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

8.  The criteria for the withdrawal of the substantive appeal with respect to an initial rating in excess of 10 percent for painful scars, status post left shoulder arthroplasty have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

9.  The criteria for the withdrawal of the substantive appeal with respect to an initial compensable rating for bilateral tinea pedis and onychomycosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in May 2014, the Veteran, through his attorney, expressed his intent to withdraw his claims of entitlement to service connection for a right knee disability; and higher initial ratings for service-connected right shoulder bursitis, left shoulder degenerative joint disease, left knee laxity, left knee tendonitis, low back strain with intervertebral disc syndrome of the lumbar spine, left cubital tunnel syndrome, ulnar neuropathy; bilateral tinea pedis and onychomycosis, and painful scars, status post left shoulder arthroplasty.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for right knee disability is dismissed.

The appeal for an initial rating in excess of 20 percent for right shoulder bursitis is dismissed.

The appeal for an initial rating in excess of 20 percent for left shoulder degenerative joint disease is dismissed. 

The appeal for an initial rating in excess of 20 percent for left knee laxity is dismissed. 

The appeal for an initial rating in excess of 10 percent for left knee tendonitis is dismissed. 

The appeal for an initial rating in excess of 10 percent for low back strain with intervertebral disc syndrome of the lumbar spine is dismissed. 

The appeal for an initial rating in excess of 10 percent for left cubital tunnel syndrome, ulnar neuropathy is dismissed. 

The appeal for an initial rating in excess of 10 percent for painful scars, status post left shoulder arthroplasty is dismissed. 

The appeal for an initial compensable rating for bilateral tinea pedis and onychomycosis is dismissed. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


